Title: From George Washington to Charles Cotesworth Pinckney, 10 August 1799
From: Washington, George
To: Pinckney, Charles Cotesworth



My dear Sir,
Mount Vernon 10th Augt 1799

Daily expectation of Genl Washington’s arrival, must be received as my apology for not having given your obliging favour of the 25th of June, an earlier acknowledgment. He did not (on account of the indisposition of his Son, in North Carolina) reach this place until the 6th instant. He left us yesterday, with the young Gentleman; both in good health, and Spirits.
Permit me to offer you my best thanks for the Plumes you had the kindness to send me; which are, indeed, very handsome. Colo. Lear has, I presume, done the same in the enclosed letter; and the one for Captn Thornton (for the whole came hither in a general case) shall be sent to him by the first safe conveyance to Fredericksg his recruitg Station.
I thank you too, my good Sir, for the transcript of Major Mountflorence’s letter to you—which is an interesting one. But whether the knowledge the French Directory has of the President’s appointment of three Envoys, to treat—on certain previous stipulations—in France; & their reverse of fortunes, may not have given a different complexion to the business, remains to be decided. I wish this Nomination & appointment, may not be productive of embarrassmt in the measures of this Government.
Had the Gentleman, whose name is mentioned in Montflorences letter, been actually appointed as the Negociator of Peace, little doubt remains in my mind of his acceptance thereof; notwithstanding the admonitions which had been given him of the delicate situation in which he would be involved, in a visit to the United States at this crisis of our affairs, in any capacity whatsoever.
Lest Captain Thornton should not have been written to by you,

or seen your orders appointing him one of your aids—and have understood that you do not re⟨quire⟩ his attendance to the Southward, I will cause him to be advised ⟨illegible⟩.
Recruiting in so⟨me States⟩ has progressed tolerably well, ⟨illegible⟩ others it is at a stand; and indeed ⟨illegible⟩tion that can be ⟨thrown illegible⟩ by the enemies to our government ⟨illegible⟩—In a word, the Aurora, and ⟨illegible⟩ Gazettes which emanate from it, ⟨illegible⟩ which supports the same ⟨illegible⟩ are endeavouring by every ⟨means illegible⟩ and alarm, to create resistance to the Law, insubordination in ⟨the illegible⟩; In short, to prostrate discipline, and to introduce anarchy in the Military ⟨as they⟩ have attempted to do in the Civil government of this Country.
When—where—and how such things are to terminate, is beyond the reach of human Ken; but ⟨illegible⟩ they cannot progress much ⟨further with⟩out an explosion. Indeed ⟨illegible⟩ the Aurora (if one ⟨illegible⟩ publications) seems desirous ⟨illegible⟩ crisis. His inuendos, & charges ⟨illegible⟩ longer to be borne, ⟨illegible according⟩ to his account (and I have no doubt ⟨illegible⟩) there is a contest in Philadelphia for the honor of becoming his Bail. ⟨illegible am⟩ong other things, in language, & ⟨illegible⟩ impossible to be misunderstood, the ⟨Government⟩ is not only accused of being under ⟨British influence,⟩ but of bribery to a considerable amount. If the semblance of this on a fair & impartial investigation of the case shall appear, I will not only ac⟨knowledge⟩ myself to be among those who ⟨illegible⟩ in the Officers of it, but ⟨will pronounce⟩ him, not only a bold, but a ⟨illegible⟩ Printer; deserving of thanks, and high reward for bringing to light conduct so abominable. On the other hand, if it shall be found that it is all calumny—⟨calcula⟩ted to poison the minds of the People ⟨illegible⟩ disquietude, destroy all confidence ⟨in Public⟩ functionaries, prostrate the go⟨vernment &⟩ produce disunion of the States; ⟨illegible punishment⟩ ought to be inflicted on such ⟨illegible and⟩ Mr & Mrs Lewis are from home; ⟨the⟩ rest of the family unite in every good wish ⟨illegible⟩ Mrs Pinckney—whose indisposition ⟨illegible⟩ rest of the family; and I am ⟨illegible⟩ affece frd &ca

Go: Washington

